The judge of the Land Court ordered registration, free of easements, of title to a parcel of land (1.13 acres) in Falmouth between Metoxit Road and Waquoit Bay. The respondents by bill of exceptions seek review of rulings in the judge’s decision, which reject their contention that an unimproved road across the locus is a public way. The trial judge concluded that an 1830 deed referring to a “ [c]art way,” an 1834 selectmen’s vote to lay out a town way, and an 1867 town vote to widen a road did not refer to the locus or directly affect it. These instruments contained ambiguous descriptions now difficult to identify as referring to specific land. Thus the judge reasonably had recourse to the Land Court examiner’s reports and testimony and to other testimony and exhibits. See Sutcliffe v. Burns, 294 Mass. 126, 131-133. See also Ellis v. Wingate, 338 Mass. 481, 485. The evidence warranted his conclusions (a) about the three instruments mentioned above, (b) that the petitioners had title to the locus, and (c) that no public way had been created by adverse public use under claim of right. He properly refused one requested ruling as ambiguous. Another was irrelevant in the light of his findings. See Puffer v. Beverly, 345 Mass. 396, 402. Because “geographical facts are of importance,” there should have been compliance by the excepting parties with S.J.C. Rule 1:15 (5), 351 Mass. 740, requiring inclusion in their brief of an outline plan based on exhibits in evidence.

Exceptions overruled.